          Case 1:17-cv-04853-JSR Document 73 Filed 01/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                       X
                                                            :
                                                            :
SARAH PALIN                                                     No. 17 Civ. 4853 (JSR)
                                                            :
                               Plaintiff,                   :
                                                            :   ECF Case
                                                            :
                       -against-                            :
                                                            :   NOTICE OF ENTRY OF
                                                            :   APPEARANCE
THE NEW YORK TIMES COMPANY and JAMES                        :
BENNET,                                                     :
                               Defendants.                  :

-------------------------------------                       X

To the Clerk of this Court and all parties of record:

       PLEASE TAKE NOTICE, Jay Ward Brown, undersigned counsel with Ballard Spahr

LLP, hereby enters his appearance as counsel in this civil action on behalf of Defendant James

Bennet. Any and all further correspondence directed to James Bennet regarding this civil action,

and any pleadings or other filings, may be served on undersigned counsel at the address below.


Dated: Washington, DC                       Respectfully submitted,
       January 2, 2020
                                            BALLARD SPAHR LLP

                                            By: /s/ Jay Ward Brown
                                               Jay Ward Brown
                                            1909 K Street, NW, 12th Floor
                                            Washington, DC 20006
                                            Tel: (202) 508-1136
                                            Fax: (202) 661-2299
                                            brownjay@ballardspahr.com

                                            Counsel for Defendant James Bennet
